 


113 HR 3962 IH: Making Public Lands Public Access Act
U.S. House of Representatives
2014-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 2d Session 
H. R. 3962 
IN THE HOUSE OF REPRESENTATIVES 
 
January 29, 2014 
Mr. Daines introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To amend the Land and Water Conservation Fund Act of 1965 to ensure that amounts are made available for projects to provide recreational public access, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Making Public Lands Public Access Act. 
2.Availability of land and water conservation fund for recreational public access projects 
(a)In generalSection 3 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–6) is amended to read as follows: 
 
3.Availability of funds for certain projects 
(a)In generalNotwithstanding any other provision of this Act, the Secretary of the Interior and the Secretary of Agriculture shall ensure that, of the amounts requested for the fund for each fiscal year, not less than the greater of 1.5 percent of the amounts or $10,000,000 shall be made available for projects identified on the priority list developed under subsection (b). 
(b)Priority listThe Secretary of the Interior and the Secretary of Agriculture, in consultation with the head of each affected Federal agency, shall annually develop a priority list for the sites under the jurisdiction of the applicable Secretary. 
(c)CriteriaProjects identified on the priority list developed under subsection (b) shall secure recreational public access to Federal public land in existence as of the date of enactment of this section that has significantly restricted access for hunting, fishing, and other recreational purposes through rights-of-way or acquisition of land (or any interest in land) from willing sellers.. 
(b)Conforming amendments 
(1)Land and water conservation fund actThe Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–4 et seq.) is amended— 
(A)in the proviso at the end of section 2(c)(2) (16 U.S.C. 460l–5(c)(2)), by striking notwithstanding the provisions of section 3 of this Act; 
(B)in the first sentence of section 9 (16 U.S.C. 460l–10a), by striking by section 3 of this Act; and 
(C)in the third sentence of section 10 (16 U.S.C. 460l–10b), by striking by section 3 of this Act. 
(2)Federal land transaction facilitation actSection 206(f)(2) of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305(f)(2)) is amended by striking section 3 of the Land and Water Conservation Fund Act (16 U.S.C. 460l–6) and inserting the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–4 et seq.). 
 
